Citation Nr: 0127239	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  97-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for postoperative residuals of left knee 
reconstruction with medial collateral ligament laxity.

Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from May 1978 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for postoperative 
residuals of left knee reconstruction and determined that a 
10 percent disability evaluation was warranted.  In September 
2000, the RO granted a higher rating of 30 percent for the 
veteran's left knee disability and also granted service 
connection with a 10 percent disability rating for 
osteoarthritis of the left knee.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  A transcript of that 
hearing is of record.


REMAND

The veteran contends that his left knee disability is more 
disabling than is reflected by the current rating.  
Specifically, he states that he has pain, weakness, cramping, 
and instability associated with his left knee.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During his June 2001 hearing, the veteran indicated that he 
had received care at the Honolulu VA orthopedic clinic in 
April 2001, and that his appointments at the orthopedic 
clinic included thorough examinations of his left knee.  
Additionally, full review of the claims folder reveals orders 
for VA examinations dated in February and December 2000.  The 
record does not indicate whether these examinations were 
conducted.  Further, a September 1999 VA orthopedic 
examination report states that the veteran was scheduled for 
arthroscopic debridement of the left knee joint at "the Palo 
Alto VA second week of December."  There is no evidence of 
this procedure associated with the record.  The Board notes 
that VA medical records are deemed to be constructively of 
record in proceedings before the Board. Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The VA treatment records and reports 
of all examinations conducted must be associated with the 
file before further review of the veteran's claim may be 
undertaken.

As noted above, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991). This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The most recent VA examination of record, and 
the examination on which the veteran's current disability 
rating is based, was conducted in September 1999.  As the 
veteran has contended that his present level of disability is 
more severe than his disability rating reflects, an 
assessment of the present level of disability is needed.

The Board also notes that the September 1999 examination 
report does not contain an adequate assessment of the 
functional impairment of the veteran's left knee, 
particularly with respect to functional impairment due to 
pain, during flare-ups and on repeated use.  Therefore, the 
examination report is not adequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his left 
knee disability since December 1997.  On 
receipt of the requested information and 
any necessary authorization, the RO 
should attempt to obtain a copy of all 
identified records not currently 
associated with the claims folder.  The 
RO should also determine whether the 
scheduled surgical procedure and 
examinations noted above were performed, 
and if so, should obtain the associated 
examination reports.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected left knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee 
disability, to specifically include 
an assessment of the degree of 
severity of any instability or 
subluxation present and an 
assessment of the frequency of any 
episodes of locking.  The degree of 
instability or subluxation should be 
expressed as slight, moderate, or 
severe.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of joint movement 
against varying resistance should be 
performed.  The examiner should also 
describe the extent of any 
incoordination, weakened movement 
and excess fatigability on use.  The 
examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use, during flare-ups, or 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.  The examiner 
should also provide an opinion 
concerning the impact of this 
disability on the veteran's ability 
to work.

4. Upon receipt of the examination 
report, the RO should review the reports 
to ensure that it is adequate for rating 
purposes. If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

5.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  The RO should 
readjudicate the appellant's claim 
consistent with the provisions of the 
decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), and consideration of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  The RO 

should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




